Exhibit 99.1 Press ReleaseContact:Charles F. Cargile, 949/863-3144Newport Corporation, Irvine, CAinvestor@newport.comorDan Peoples, 858/552-8146Makinson Cowell (US) NEWPORT CORPORATION REPORTSFIRST QUARTER 2010 RESULTS 55.0% Year-Over-Year Increase in Orders 19.7% Year-Over-Year Increase in Sales Earnings per Diluted Share of $0.14 Irvine, California – April 28, 2010 – Newport Corporation (NASDAQ: NEWP) today reported financial results for its first quarter ended April 3, 2010. The company noted the following highlights regarding its first quarter results: Received $124.6 million in new orders, representing a 15.1% sequential increase over the $108.3 million in orders recorded in the fourth quarter of 2009 and a 55.0% increase over the first quarter of 2009; Recorded $107.2 million in net sales, representing a 5.5% sequential increase over the $101.6 million recorded in the fourth quarter of 2009 and a 19.7% increase over the first quarter of 2009; and Achieved net income of $5.1 million, or $0.14 per diluted share. Robert J. Phillippy, Newport’s President and Chief Executive Officer, stated, “Newport produced solid profitability in the first quarter of 2010, demonstrating the positive impact of our streamlined cost structure and the successful integration of our New Focus acquisition. This performance, coupled with the excellent orders momentum that continued in the first quarter, has increased our expectations for 2010. We believe that we are very well positioned to achieve strong sales growth and significant profit leverage in this improving macroeconomic environment.” Sales and Orders Sales in the first quarter of 2010 were $107.2 million, an increase of 19.7% compared with the $89.5 million recorded in the first quarter of 2009. New orders received in the first quarter of 2010 were $124.6 million, an increase of 55.0% compared with the $80.4 million received in the first quarter of 2009, and the highest quarterly level since the first quarter of 2008. The company’s sales and orders by end market were as follows: (In thousands, except percentages, unaudited) Three Months Ended Percentage April 3, April 4, Change vs. 2010 2009 ¹ Prior Period Sales by End Market Scientific research, aerospace and defense/security $ 40,233 $ 36,414 10.5 % Microelectronics 28,182 18,623 51.3 % Life and health sciences 21,068 19,983 5.4 % Industrial manufacturing and other 17,667 12,586 40.4 % Tucson diode laser products (all markets) ² - 1,930 -100.0 % Total $ 107,150 $ 89,536 19.7 % Orders by End Market Scientific research, aerospace and defense/security $ 38,805 $ 32,237 20.4 % Microelectronics 47,219 12,829 268.1 % Life and health sciences 23,677 21,151 11.9 % Industrial manufacturing and other 14,932 12,254 21.9 % Tucson diode laser products (all markets) ² - 1,915 -100.0 % Total $ 124,633 $ 80,386 55.0 % Notes: 1 Certain prior period amounts have been reclassified to conform to the current period presentation. 2 Sales and orders in the first quarter of 2009 relating to the company’s Tucson diode laser operations, which it divested in July 2009, are shown separately to provide better comparability to the current year period. 2 The company noted the following regarding its sales and orders results: Sales and orders increased in the first quarter of 2010 compared with the first quarter of 2009 in all of Newport’s end markets, led by a significant rebound in the company’s Microelectronics end market. Sequentially, sales increased 5.5% in the first quarter of 2010 compared with the fourth quarter of 2009, driven primarily by increases in the company’s Microelectronics and Industrial Manufacturing end markets. Similarly, orders increased 15.1% on a sequential basis compared with the fourth quarter of 2009, due primarily to higher orders from Microelectronics customers. Sales to and orders from semiconductor equipment customers, which are included in the company’s Microelectronics end market, were particularly strong in the first quarter. That industry, which has historically been very cyclical, has continued to rebound significantly from the low activity levels of the first half of 2009. The company’s book-to-bill ratio in the first quarter of 2010 was 1.16. Mr. Phillippy commented, “The strength of our orders in the first quarter of 2010 demonstrates our strong market position in an improving macroeconomic environment. We have achieved a number of new design wins over the past year, which we believe will generate significant incremental revenue in the future.” Gross Margin The company's gross profit in the first quarter of 2010 was $43.0 million, or 40.2% of net sales, compared with $34.3 million, or 38.3% of net sales, in the first quarter of 2009. The increase in gross margin in the first quarter of 2010 was due primarily to improved absorption of manufacturing overhead resulting from the higher sales level, the benefit from its asset exchange with Oclaroand the positive impact of the company’s cost reduction initiatives. These increases wereoffset in part by a higher proportion of sales of lower margin products during the quarter and the negative impact from the strengthening U.S. Dollar versus the Euro. Net Income Newport reported net income in the first quarter of 2010 of $5.1 million, or $0.14 per diluted share, compared with a net loss of $4.8 million, or $0.13 per share, in the first quarter of 2009. The company’s results for the first quarter of 2009 were negatively impacted by expenses related to cost reduction initiatives and other items that management considers to be outside of the company's core operating results, which were discussed in detail in the company’s press release announcing its results for that quarter. Excluding those charges, the improvement in the company’s profitability in the first quarter of 2010 compared with the prior year period was due primarily to the company’s reduced cost structure, and to the higher sales level. Financial Outlook Commenting on the company’s financial outlook, Mr. Phillippy stated, “We expect our sales in the second quarter of 2010 to be similar to the strong first quarter level. Although it is difficult to predict the duration and extent of the current improvement in overall macroeconomic conditions, and specifically the rebound in the semiconductor equipment industry, due to our increasing backlog and current orders momentum, we now expect our sales for the full year of 2010 to be approximately 15% to 20% higher than the 2009 level. In addition, we expect our earnings per diluted share in the second quarter of 2010 to be approximately equal to the first quarter level, and then increase sequentially in the third and fourth quarters of 2010.” 3 ABOUT NEWPORT CORPORATION Newport Corporation is a leading global supplier of advanced-technology products and systems to customers in the scientific research, aerospace and defense/security, microelectronics, life and health sciences and precision industrial manufacturing markets. Newport’s innovative solutions leverage its expertise in photonics technologies, including lasers, photonics instrumentation, sub-micron positioning systems, vibration isolation, optical components and subsystems and precision automation, to enhance the capabilities and productivity of its customers’ manufacturing, engineering and research applications. Newport is part of the Standard & Poor’s SmallCap 600 Index and the Russell 2000 Index. INVESTOR CONFERENCE CALL Robert J. Phillippy, President and Chief Executive Officer, and Charles F. Cargile, Senior Vice President and Chief
